DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 03 March 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rueda et al. (US 2018/0223606 hereinafter “Rueda’”) in view of Maurer et al. (USP 3,822,902 hereinafter “Maurer’).
In regards to claim 1, Rueda discloses a threaded connection for steel pipes comprising a tubular pin (3) and a tubular box (8), wherein
the pin includes, in the order from a free end side of the pin toward a tubular body side thereof, an inner sealing surface (7), an inner male threaded portion (13), a shoulder portion (22), an outer male threaded portion (26), and an outer sealing surface (see at “9”),
the box includes, in the order from a tubular body side of the box to the free end side thereof, an inner sealing surface (12), an inner female threaded portion (13), a shoulder portion (25), an outer female threaded portion (26), and an outer sealing surface (see at “9”’).
Rueda does not disclose the threaded connection includes at least one of the following configurations (1) and (2): (1) an inner groove along a circumferential direction is provided 
However, Maurer discloses a similar threaded connection, wherein an outer groove (27) along a circumferential direction is provided between an outer sealing surface (16) and an outer male threaded portion (15) of a pin (11), and some threads (19) of the outer female threaded portion of a box (12) are contained in the outer groove.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the connection of Rueda with an outer groove, in order to aid with conducting lubricant throughout the threaded connection, as taught by Maurer at column 3, lines 41-44.
In regards to claims 2 and 3, while Rueda and Maurer do not expressly disclose a length along a pipe axis of the outer groove of the pin is larger than a thread pitch but smaller than 4 times the thread pitch of the outer male threaded portion; the length of the groove may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rueda to have a length along a pipe axis of the outer groove of the pin be larger than a thread pitch but smaller than 4 times the thread pitch of the outer male threaded portion, as the length of the groove may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 4, while Rueda and Maurer do not expressly disclose a depth of the outer groove of the pin is not less than a thread height of the outer male threaded portion, and not more than twice the thread height; the depth of the groove may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rueda to have a depth of the outer groove of the pin be not less than a thread height of the outer male threaded portion, and not more than twice the thread height, as the depth of the groove may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 5, while Rueda and Maurer do not expressly disclose an outer diameter of the box is not more than 110% of an outer diameter of the tubular body of the pin; the box and pin diameters may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rueda to have an outer diameter of the box be not more than 110% of an outer diameter of the tubular body of the pin, as the box and pin diameters may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 6, Rueda further discloses a threaded portion consisting of the inner male threaded portion and the inner female threaded portion, and a threaded portion consisting of the outer male threaded portion and the outer female threaded portion are each a tapered thread of buttress type (see paragraph [0082]).
In regards to claim 7, Rueda further discloses each of the tapered threads includes crests, roots, stabbing flanks, and load flanks, the crests of the inner male threaded portion and the roots of the inner female threaded portion are in contact with each other (shown in fig. 1), and the load flanks of the inner male threaded portion and the load flanks of the inner female threaded portion are in contact with each other (shown in fig. 1), the roots of the outer male threaded portion and the crests of the outer female threaded portion are in contact with each other (shown in fig. 1), and the load flanks of the outer male threaded portion and the load flanks of the outer female threaded portion are in contact with each other (shown in fig. 1).

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive. 
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, lubricant is often required in threaded joints regardless of the presence of the remaining structure of Maurer. Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to provide the connection of Rueda with an outer groove, in order to aid with conducting lubricant throughout the threaded connection, as taught by Maurer at column 3, lines 41-44.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/10/2022